SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

460
CA 16-00970
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


CARMEN BRITT AND CARMEN BRITT, AS EXECUTOR OF
THE ESTATE OF LULA BAITY, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

BUFFALO MUNICIPAL HOUSING AUTHORITY, ET AL.,
DEFENDANTS,
GRACE MANOR HEALTH CARE FACILITY, INC.,
NELDA LAWLER, M.D., AND TERESA CHAU, M.D.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


TIMOTHY R. LOVALLO, BUFFALO, FOR PLAINTIFF-APPELLANT.

FELDMAN KIEFFER, LLP, BUFFALO (ADAM C. FERRANDINO OF COUNSEL), FOR
DEFENDANT-RESPONDENT GRACE MANOR HEALTH CARE FACILITY, INC.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS NELDA LAWLER, M.D., AND TERESA
CHAU, M.D.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered August 11, 2015. The order denied the motion of
plaintiff to amend the complaint, granted the cross motions of
defendants Grace Manor Health Care Facility, Inc., Nelda Lawler, M.D.,
and Teresa Chau, M.D., for costs, and enjoined plaintiff from
initiating further proceedings without prior leave of the court.

     It is hereby ORDERED that said appeal is unanimously dismissed
with costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court